Citation Nr: 1702445	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a mental/mood disorder, to include as secondary to a low back disorder.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1978.  

This matter comes before the Board of Veterans' Appeals hereinafter Board) on appeal from rating decisions by the Montgomery, Alabama, Regional Office (RO).  By a rating action in August 2008, the RO determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a low back disorder; however, the RO confirmed and continued the denial of that claim on the merits.  Subsequently, in an April 2009 rating action, the RO denied the Veteran's claim of entitlement to service connection for a mental/mood disorder.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Additional VA treatment records have been associated with the claims file since the most recent April 2010 supplemental statement of the case (SSOC).  However, review of these records reveals that the relevant records were previously on file and/or are redundant of records already on file.  There is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304 (c).  


FINDINGS OF FACT

1.  In an April 1978 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran was notified of the decision and his appellate rights, but did not initiate an appeal within one year of notification of the decision.  

2.  The evidence received since April 1978 does not, by itself or when considered with previous evidence of record relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.  

3.  The Veteran has not had a mental or mood disorder related to his active service during the course of his claim and appeal.  


CONCLUSIONS OF LAW

1.  The April 1978 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The criteria for reopening a claim of entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  

2.  The criteria for establishing entitlement to service connection for a mental/mood disorder have not been met.  38 US CA §§ 1110 1131, 5107 (West 2014), 38 C FR §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice in letters sent to the Veteran in May 2008 and February 2009.  

It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

Neither the Veteran nor his attorney has contended that any evidence relative to the issues decided herein is absent from the record.  With respect to the claim of service connection for a mental or mood disorder, there is not evidence establishing a relevant inservice injury, disease or injury or manifestation of a condition in an applicable presumptive period.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.


II.  Factual background & Analysis-Claim to reopen S/C-Low back disorder.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Historically, the Veteran initially filed a claim for service connection for a low back disorder in March 1978.  At that time, the record included the Veteran's service treatment records (STRs) which showed that he was seen at the dispensary in June 1977 for complaints of continued back pain, it was noted that he had a long history of low back pain.  The impression was questionable low back pain.  The Veteran was next seen in July 1977 for complaints of lower back pain for the past 2 months and he was diagnosed with back strain.  Among the STRs was the report of a Medical Board evaluation, dated in January 1978, which reported a diagnosis of chronic back pain with spondylolysis, unilateral at L5 S1, which existed prior to entry and not aggravated by service.  It was also determined that the Veteran was unfit for duty.  

Also submitted in support of the claim was a report of accidental injury (VA Form 21-4176), dated April 3, 1978, wherein the Veteran reported that he sustained a back injury in July 1977 while on a training exercise in the military.  

By a rating action in April 1978, the RO denied the claim for service connection for a back disorder, namely spondylolysis, based on a finding that spondylolysis at L5 S1 was a congenital disorder which preexisted service, and was not aggravated beyond natural progression by service.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof in May 1978.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the May 1978 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for a low back disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim of service connection for a low back disorder (VA Form 21-4138) was received in March 2008.  In that statement, the Veteran maintained that he sustained a low back injury while serving in the Marine Corps.  

The evidence received since the April 1978 denial consist of VA progress notes dated from July 2002 to June 2008.  These records show that the Veteran received clinical attention for complaints of low back pain.  During a clinical visit in January 2004, it was noted that the Veteran presented for a fist time visit with his primary care physician, he complained of low back pain.  It was noted that the Veteran had a history of low back pain over the past 2 weeks.  No low back disorder was reported.  An x-ray study of the lumbar spine, dated in May 2004, was essentially normal.  

Also submitted in support of the reopened claim were medical records, VA as well as private treatment reports, from the Social Security Administration (SSA) dated from November 1999 to February 2006.  Among these records was a treatment report from Pike Internal Medicine, dated in November 1999, indicating that the Veteran was seen for complaints of low back pain.  The Veteran stated that he was lifting a heavy object at work when he noticed some pain in his lower back.  He stated that he had had infrequent problems with back pain in the past, but the pain was almost completely resolved.  The impression was lumbar strain.  In December 2003, the Veteran underwent a disability determination physical; at that time, he stated that he has had low back pain for the past 4 years.  No pertinent diagnosis was reported relating to the low back.  

Subsequently received were VA progress notes, dated from June 2008 through August 2015, which show that the Veteran received ongoing treatment for chronic low back pain.  

The Board finds that all of this evidence is "new" as it has not been previously considered.  However, after review, the Board determines that none of it is "material" to an unestablished fact necessary to support the Veteran's claim.  That is, the evidence received since the April 1978 determination does not provide competent and probative evidence that the Veteran's preexisting low back disorder increased in severity during service.  Therefore the criteria to reopen the claim have not been met.  

Significantly, while the newly submitted treatment reports reflect that the Veteran received clinical evaluation for complaints of low back pain, none of them address incidents or aggravation of this disorder while on active duty.  Rather, during a clinical visit in November 1999, the Veteran reported injuring his back while lifting a heavy object at work and he exhibited an acute lumbar strain.  None of these treatment notes discuss low back pain while in service.  What was missing in 1978 and is still missing is the presence of a chronic, acquired back disability and evidence suggesting that it is linked to service.  Therefore, while these treatment records are "new," they are not "material," as they are not probative to an unestablished fact necessary to support the claim.  

Finally, to the extent that the Veteran has asserted that his low back disorder was related to or aggravated by active duty service, the RO already considered and rejected such assertions when it denied the claim in April 1978.  Descriptions of in service back trauma were reported by the Veteran, including in accidental injury report in April 1978, which was also considered by the RO.  Current statements are not actually "new" for purposes of 38 C F R. § 3 156; Bostain v West, 11 Vet App 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Veteran's arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  The statements are simply not new and material to the critical question of this case.  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran has a low back disorder that was aggravated in service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a low back disorder is not reopened.  38 C F R. § 3.156(a).  


III.  Factual background & Analysis-S/C for a mental disorder.

VA received the Veteran's claim of entitlement to service connection for a mental/mood disorder in February 2009.  

In this regard, the Board notes that, service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U S C § 1110.  To establish service connection for a present disability, a Veteran must show "(1) the existence of a present disability (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" the so called "nexus" requirement.  Shedden v Principi, 381 F 3d 1163, 1167 (Fed Cir 2004); Holton v Shinseki, 557 F 3d 1362 (2009).  

The Veteran was denied entitlement to service connection for a mood disorder in an April 2009 rating decision.  Significantly, the Veteran has not alleged that he was ever treated for a mental disability or mental health symptoms while on active duty.  Rather, the Veteran has specifically alleged that his mental disorder is secondary to his low back disorder.  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2015).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.  

The STRs are completely silent with respect to any complaints or treatment related to a mental health condition, to include mood disorder.  

The post-service treatment records, including VA as well as private treatment records, essentially show that the Veteran received clinical attention for substance abuse.  A VA hospital discharge summary, dated in February 1995, reflects that the Veteran was admitted to a hospital for treatment of substance abuse disorder and alcohol dependence.  During a clinical visit in January 2004, one of the diagnoses reported was R/O depression scale abnormal.  A copy of a decision from the Social Security Administration (SSA), dated in March 2005, reflects that it was determined that the Veteran had not engaged in substantial gainful activity since the alleged onset date due to "severe ' impairments caused by several disabilities, among which was depression.  

Here, there is no evidence showing that the Veteran had a mental or mood disorder during his active service or for many years after separation from active service.  His claim is stated in terms of physical problems; however, he has no service connected disabilities.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet App 141, 144 (1992); Brammer v Derwinski, 3 Vet App 223 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Veteran has been treated for substance abuse, but this is not a disability for VA compensation purposes.  The provisions regarding compensation prohibit the payment of compensation for any disability that is a result of the Veteran's abuse of alcohol or drugs.  See 38 US CA §§ 1110, 1131.  Absent evidence of current acquired disability that could be attributed to active service, the Board finds that service connection for a mood disorder, including as secondary to a low back disorder is not warranted.  

The Veteran's contention is that he has a mood disorder related to his back disorder.  As he does not have a back disorder for which service connection has been established the contention cannot give rise to a grant of service connection for a mood or mental disorder.

As the preponderance of the evidence is against the Veteran's claim the benefit-of the doubt doctrine does not apply 38 USCA § 5107(b) (West 2014); Ortiz v Principi, 274 F 3d 1361, 1364, 1365 (Fed Cir 2001); Gilbert v Derwinski, 1 Vet App 49 (1990).  


ORDER

The application to reopen the previously denied claim of service connection for a low back disorder is denied.  

Service connection for a mental/mood disorder, to include as secondary to a low back disorder, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


